UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) July 1, 2010 OKLAHOMA GAS AND ELECTRIC COMPANY (Exact Name of Registrant as Specified in Its Charter) Oklahoma (State or Other Jurisdiction of Incorporation) 1-1097 73-0382390 (Commission File Number) (IRS Employer Identification No.) 321 North Harvey, P.O. Box 321, Oklahoma City, Oklahoma 73101-0321 (Address of Principal Executive Offices) (Zip Code) 405-553-3000 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events As previously announced, on May 27, 2010, Oklahoma Gas and Electric Company (the “Company”), a wholly-owned subsidiary of OGE Energy Corp. (“OGE Energy”), reached a settlement agreement with all the parties to the Oklahoma Corporation Commission (“OCC”) consideration of the Company’s application for pre-approval for system-wide deployment of smart grid technology and a recovery rider.The terms of the settlement agreement were disclosed in the Company’s Form 8-K filed on June 1, 2010.On July 1, 2010, OGE Energy issued a press release announcing that the OCC approved the settlement agreement in this matter.A copy of OGE Energy’s press release announcing the approval of the settlement agreement is attached as Exhibit 99.01 and incorporated herein by reference.Also, a copy of the OCC order is incorporated herein by reference as Exhibit 99.02 hereto. Item 9.01.Financial Statements and Exhibits (d) Exhibits Exhibit Number Description Press release dated July 1, 2010, announcing OG&E announces Oklahoma regulatory approval of smart grid. Copy of OCC Order dated July 1, 2010. (Filed as Exhibit 99.02 to OGE Energy’s Form 8-K filed July 7, 2010 (File No. 1-12579) and incorporated by reference herein) SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. OKLAHOMA GAS AND ELECTRIC COMPANY (Registrant) By: /s/ Scott Forbes Scott Forbes Controller and Chief Accounting Officer July 7, 2010
